Shulman, Chief Judge.
This is a direct appeal from an order of the trial court ordering appellant to pay a certain sum into the registry of the court based upon the award of the special master in this condemnation proceeding. Appellant contends that the order from which this appeal was taken required a supplemental deposit in excess of the award of the special master. Appellant also contends that the order constituted a modification of the special master award more than 15 days after its entry (see OCGA § 32-3-15 (f) (Code Ann. § 95A-611)), and that the order was entered without adequate notice of hearing to appellant. Appellant’s application for interlocutory appeal from that order was denied by this court on January 3, 1983.
The order appealed from is clearly of an interlocutory nature and not subject to direct appeal. This case remains in the superior court for jury trial on the issues raised in the condemnees’ notices of appeal. Thus, this appeal is premature and must be dismissed. See Hardy v. Ga. Power Co., 151 Ga. App. 803, 804 (261 SE2d 749); OCGA § 32-3-15 (f) (Code Ann. § 95A-611).

Appeal dismissed.


McMurray, P. J., and Birdsong, J., concur.